       Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 1 of 10



 1 Marc Toberoff (CA State Bar No. 188547)
      mtoberoff@toberoffandassociates.com
 2 TOBEROFF & ASSOCIATES, P.C.
   23823 Malibu Road, Suite 50-363
 3 Malibu, CA 90265
   Telephone: (310) 246-3333
 4 Facsimile: (310) 246-3101

 5 Attorneys for Plaintiffs,
   JAMES E. THOMAS and JOHN C. THOMAS
 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                            Case No.: 21-02720 LB
     JAMES E. THOMAS, an individual; and JOHN
10
     C. THOMAS, an individual,                PLAINTIFFS’ NOTICE OF MOTION
11                                            AND MOTION TO ENJOIN
                   Plaintiffs,                SECOND-FILED ACTION;
12        vs.
                                              MEMORANDUM OF POINTS AND
     TWENTIETH CENTURY FOX FILM               AUTHORITIES
13
     CORPORATION, a corporation; TFCF
14   CORPORATION, a corporation; TFCF               Date: May 27, 2021
     ENTERTAINMENT GROUP, LLC, a                    Time: 9:30 a.m.
15   corporation; 20TH CENTURY STUDIOS,             Ctrm: B, 15th Floor
     INC., a corporation; THE WALT DISNEY
16                                                  Hon. Laurel Beeler, Magistrate Judge
     COMPANY, a corporation; and DOES 1-10,
17   inclusive,

18
                    Defendants.
19

20

21

22

23

24

25

26

27

28

           ___________________________________________________________________________
                       MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                       MOTION TO ENJOIN SECOND-FILED ACTION
        Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 2 of 10



 1          TO ALL PARTIES AND COUNSEL OF RECORD, PLEASE TAKE NOTICE

 2 THAT on May 27, 2021, at 9:30 a.m., or as soon thereafter as counsel may be heard, in

 3 Courtroom B of the United States District Court for the Northern District of California, San

 4 Francisco Division, located at 450 Golden Gate Ave., 15th Floor, San Francisco, CA 94102,

 5 Plaintiffs James E. Thomas and John C. Thomas (collectively, the “Plaintiffs”) will and

 6 hereby do move to enjoin Twentieth Century Fox Film Corporation (“TCFFC”) pursuant to

 7 Fed. R. Civ. P. 65 and the first-to-file rule (the “Motion”).

 8          The Motion seeks to enjoin Defendant TCFFC, its officers, agents, servants,

 9 employees, and attorneys, and all those acting in active participation with TCFFC, from any
10 further activity in a subsequently-filed, duplicative action in the United States District Court

11 for the Central District of California, styled Twentieth Century Fox Film Corporation v.

12 Thomas, et al., Case No. 2:21-cv-03272 (the “Second-Filed Action”) and from interfering

13 with this Court’s jurisdiction or commencing any other action that presents issues relating to

14 this action.

15 I.       INTRODUCTION

16          Plaintiffs herein seek to enjoin TCFFC and stop its efforts to undermine this Court’s

17 priority jurisdiction to decide this case that Plaintiffs properly filed here first. Plaintiffs filed

18 this action seeking a declaration that their termination notice served on TCFFC pursuant to the

19 United States Copyright Act, 17 U.S.C. § 203(a), is valid. Plaintiffs filed after TCFFC

20 indicated that it would not comply with Plaintiffs’ statutory termination on the eve of its

21 effective date. Plaintiffs filed this action on April 15, 2021 at 2:18 p.m. Two hours later,

22 TCFFC raced to the Central District of California and filed a duplicative, mirror-image action

23 at 4:19 p.m. (the “Second Filed Action”). The Second-Filed Action seeks declaratory relief

24 identical to Plaintiffs’ action, but in TCFFC’s favor—i.e., TCFFC seeks a declaration that

25 Plaintiffs’ copyright termination notice is invalid as a matter of law.

26          Accordingly, the “first-to-file” rule applies. First, this Court is the undisputed first-

27 filed forum. Second, both actions involve the same or substantially similar parties and issues.

28 And third, there are no equitable reasons for why the well-established first-to-file rule should
                                                  1
             ___________________________________________________________________________
                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                          MOTION TO ENJOIN SECOND-FILED ACTION
         Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 3 of 10



 1 be disregarded. The two actions are based on largely undisputed facts, involve just a handful

 2 of relevant documents, and present identical questions of law. The relevant “evidence” in

 3 either case is Plaintiffs’ copyright termination notice(s), which will be analyzed under section

 4 203(a) of the Copyright Act. Therefore, under Fed. R. Civ. P. 65 and the first-to-file doctrine,

 5 this Court has the power to enjoin TCFFC from proceeding with their duplicative Second-

 6 Filed Action. Plaintiffs’ Motion seeks to invoke that power to protect their statutory rights

 7 and remedies, as well as their choice of forum.

 8 II.      STATEMENT OF ISSUE

 9          Whether this Court should exercise its power under the first-to-file doctrine to enjoin

10 TCFFC from engaging in any further activity in the Second-Filed Action and from

11 commencing any other action that presents issues relating to this action.

12 III.     STATEMENT OF FACTS AND PROCEDURAL HISTORY

13          The facts in this case are straightforward and largely undisputed. The parties agree

14 that in or about 1984, Plaintiffs co-authored the original motion picture screenplay entitled

15 “Hunters” (the “Screenplay”). ECF No. 1, ¶ 27; Declaration of Marc Toberoff (“Toberoff

16 Decl.”), ¶ 2, Exh. A, ¶ 14. On April 16, 1986, Plaintiffs transferred their rights under

17 copyright in and to the Screenplay to TCFFC (the “1986 Grant”). ECF No. 1, ¶ 28; Toberoff

18 Decl., ¶ 2, Exh. A, ¶ 16. TCFFC thereafter produced the derivative feature-length motion

19 picture based upon the Screenplay, entitled “Predator”, which was released in theaters in June,

20 1987. ECF No. 1, ¶ 29; Toberoff Decl., ¶ 2, Exh. A, ¶ 20. On June 9, 2016, Plaintiffs availed

21 themselves of their termination rights under the U.S. Copyright Act by serving a notice of

22 termination pursuant to 17 U.S.C. § 203(a) on TCFFC and closely-related corporate entities

23 (the “Termination Notice”) to statutorily terminate the 1986 Grant. ECF No. 1, ¶ 31; Toberoff

24 Decl., ¶ 2, Exh. A, ¶ 25. The Termination Notice bore an effective termination date of April

25 17, 2021, meaning Plaintiffs would recapture all rights under copyright in and to their

26 Screenplay on that date. ECF No. 1, ¶ 33; Toberoff Decl., ¶ 2, Exh. A, ¶ 25.

27          The Termination Notice was served on TCFFC (and related Defendants), nearly five

28 years in advance of the April 17, 2021 termination date. Id. For four and one-half (4½)
                                                 2
            ___________________________________________________________________________
                         MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                         MOTION TO ENJOIN SECOND-FILED ACTION
         Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 4 of 10



 1 years, TCFFC did not object to the Termination Notice in any respect. Toberoff Decl., ¶ 3.

 2 Then, on January 13, 2021, TCFFC and the other Defendants served a “counter-notice” on

 3 Plaintiffs, contesting the Termination Notice, and on March 25, 2021, new counsel for TCFFC

 4 and the other Defendants served a similar “counter-notice.” Toberoff Decl., ¶ 4.

 5          On April 15, 2021 at 2:18 p.m., Plaintiffs filed the instant action, seeking declaratory

 6 relief that their Termination Notice is valid and related injunctive relief. ECF No. 1; Toberoff

 7 Decl., ¶ 5, Exh. B. Two hours later, at 4:19 p.m., TCFFC raced to the Central District of

 8 California and filed the duplicative Second-Filed Action, seeking mirror-image declaratory

 9 relief that the Termination Notice is invalid. Toberoff Decl., ¶ 6, Exh. C. Plaintiffs now bring
10 this motion to enjoin TCFFC based on the “first-to-file” rule from depriving Plaintiffs of their

11 chosen forum and proceeding with the Second-Filed Action.

12 IV.      ARGUMENT

13          A.      TCFFC Should be Enjoined from Proceeding in the Second-Filed Action

14          It is axiomatic under the “first-to-file” rule that when dueling cases involving the same

15 parties and issues are filed in two different districts, preference is given to the party who filed

16 first. Pacesetter Sys. Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir. 1982). “The rule is

17 primarily meant to alleviate the burden placed on the federal judiciary by duplicative litigation

18 and to prevent the possibility of conflicting judgments.” Wallerstein v. Dole Fresh

19 Vegetables, Inc., 967 F. Supp. 2d 1289, 1292 (N.D. Cal. 2013) (citing Church of Scientology

20 of Cal. v. U.S. Dep't of the Army, 611 F.2d 738, 750 (9th Cir. 1979)). “The first-to-file rule

21 was developed to serve the purpose of promoting efficiency well and should not be

22 disregarded lightly.” Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991)

23 (internal quotation marks omitted); see also Barapind v. Reno, 225 F.3d 1100, 1109 (9th Cir.

24 2000) (same). “When two identical actions are filed in courts of concurrent jurisdiction, the

25 court which first acquired jurisdiction should try the lawsuit and no purpose would be served

26 by proceeding with the second action.” Pacesetter, 678 F.2d at 94-95.

27          Under FRCP Rule 65, “[w]hen a district court has jurisdiction over all parties

28 involved, it may enjoin later filed actions.” Decker Coal Co. v. Commonwealth Edison Co.,
                                                  3
             ___________________________________________________________________________
                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                          MOTION TO ENJOIN SECOND-FILED ACTION
        Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 5 of 10



 1 805 F.2d 834, 843-44 (9th Cir. 1986) (finding that the “trial court exercised sound judicial

 2 discretion in enjoining the later filed” action); see also United States v. Oregon, 657 F.2d

 3 1009, 1016 n. 17 (9th Cir. 1981). “Absent special circumstances, the first case should proceed

 4 while the second case is enjoined.” Kiland v. Boston Scientific Corporation, Case No: C 10-

 5 4105 SBA, at *9 (N.D. Cal. Apr. 1, 2011) (quoting Broadcom Corp. v. Qualcomm Inc., No.

 6 SACV 05-468-JVS, 2005 WL 5925585, at *2 (C.D. Cal. Sept. 26, 2005)).

 7          Courts in the Ninth Circuit analyze three factors to determine whether to adhere to the

 8 first-to-file rule: (1) chronology of the two actions; (2) similarity of the parties; and (3)

 9 similarity of the issues. Kohn Law Grp, Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237,
10 1239 (9th Cir. 2015); Z-Line Designs, Inc. v. Bell’O Int’l LLC, 218 F.R.D. 663, 665 (N.D.

11 Cal. 2003). Complete identity of the issues and parties is not required; rather, they need only

12 be “substantially similar” for the rule to apply. Inherent.com v. Martindale–Hubbell, 420 F.

13 Supp. 2d 1093, 1097 (N.D. Cal. 2006) (quoting Dumas v. Major League Baseball Properties

14 Inc., 52 F. Supp. 2d 1183 (S.D. Cal.1999), vacated on other grounds by 104 F. Supp. 2d 1224

15 (S.D. Cal. June 21, 2000) aff’d, 300 F.3d 1083 (9th Cir.2002)).

16          As to the first factor, the Court looks to when the first complaint was filed. Guthy-

17 Renker Fitness, L.L.C. v. Icon Health & Fitness, Inc., 179 F.R.D. 264, 270 (C.D. Cal. 1998).

18 Here, Plaintiffs filed their complaint on April 15, 2021 at 2:18 p.m. Toberoff Decl., ¶ 5, Exh.

19 B. Hours later, Defendants ran to the Central District to file the Second-Filed Action at

20 4:19 p.m. Id. at ¶ 6, Exh. C. Thus, the first factor weighs in Plaintiffs’ favor.

21          As to the second factor, the parties are “substantially” the same, if not “identical.”

22 Plaintiffs’ in this action are the only defendants in the Second-Filed Action. See ECF No. 1;

23 Toberoff Decl., ¶ 2, Exh. A. This action names TCFFC as the primary defendant, the sole

24 plaintiff in the Second-Filed Action. The other defendants are closely related entities as part

25 of TCFFC’s corporate hierarchy (e.g., The Walt Disney Company is TCFFC’s parent). See

26 https://en.wikipedia.org/wiki/20th_Century_Studios. Thus, while the second factor of the

27 first-to-file rule requires only substantial similarity in the parties rather than strict identity or

28
                                                  4
             ___________________________________________________________________________
                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                          MOTION TO ENJOIN SECOND-FILED ACTION
         Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 6 of 10



 1 complete overlap 1, here, the parties are effectively identical. Accordingly, factor two is also

 2 satisfied and weighs in Plaintiffs’ favor.

 3          Regarding the third factor, “[a]s with the similarity of parties requirement, the

 4 similarity of issues requirement does not require that the issues in the two actions be

 5 identical.” Am. Newland Communities, 2011 WL 5359335, at *3; see Inherent.com, 420 F.

 6 Supp. 2d at 1097. Despite this lower bar, the issues in these two matters are identical. In this

 7 action, Plaintiffs seek declaratory relief that their copyright termination notice(s) served on

 8 TCFFC are valid. See ECF No. 1. In the Second-Filed Action, TCFFC seeks declaratory

 9 relief holding the opposite. Toberoff Decl., ¶ 2, Exh. A. Thus, because “the similarity in
10 allegations would require the court to make similar determinations” in both cases, “the first-

11 to-file rule [] appl[ies].” Adoma, 711 F. Supp. 2d at 1148 (citing Jumapao v. Washington

12 Mutual Bank, No. 06-CV-2285, 2007 WL 4258636, at *1 (S.D. Cal. Nov. 30, 2007)).

13          Accordingly, all three factors of the first-to-file rule are satisfied and weigh in favor of

14 enjoining TCFFC’s Second-Filed Action.

15          B.     No Exceptions to the First-to-File Rule are Relevant or Applicable

16          In the Ninth Circuit, as in most circuits, the first-to-file rule operates as a presumption

17 that a case should proceed where it was first filed in the plaintiff’s chosen forum unless a

18 relevant exception applies. Pacesetter Sys., Inc., 678 F.2d at 95; see also Andrew Fuller, A

19 “Procedural Nightmare”: Dueling Courts and the Application of the First-Filed Rule, 69 Fla.

20 L. Rev. 657, 664 (2017). Furthermore, “[t]he court with the first-filed action…should be the

21 one to decide whether an exception to the first-to-file rule applies.” Martin v. Geltech

22 Solutions, Inc., No. 09-04884 CW, 2010 WL 2287476, at *2 (N.D. Cal. June 4, 2010); see

23 also Meru Networks, Inc. v. Extricom Ltd., No. C-10-02021 RMW, 2010 WL 3464315 (N.D.

24 Cal. Aug. 31, 2010) (deferring to first-filed court to decide); USA Scientific, LLC v. Rainin

25 Instr., LLC, No. C 06-4651 SBA, 2006 WL 3334927 (N.D. Cal. Nov. 16, 2006) (same).

26
     1
27  See Am. Newland Communities, L.P. v. Axis Specialty Ins. Co., No. 11-CV-1217, 2011 WL
   5359335, at *2 (S.D. Cal. Nov. 7, 2011); Inherent.com, 420 F. Supp. 2d at 1097; Dumas, 52
28 F. Supp. 2d at 1189.
                                                 5
            ___________________________________________________________________________
                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                          MOTION TO ENJOIN SECOND-FILED ACTION
        Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 7 of 10



 1          No exceptions are relevant or applicable here. The first-to-file rule “is to be applied

 2 with a view to the dictates of sound judicial administration.” Pacesetter Sys., Inc., 678 F.2d at

 3 95; see also Alltrade, 946 F.2d at 627-28. Equitable considerations may include the first-

 4 filing party’s bad faith, anticipatory forum shopping, or when the factors in 28 U.S.C. §

 5 1404(a) (convenience of parties and witnesses) favor the second action. Id. (internal citations

 6 omitted); W. Pac. Signal, LLC, No. 18-cv-02307-LB, at *9; Pacesetter, 678 F.2d at 96.

 7          Here, there is no indication of bad faith or any other equitable reason to disregard the

 8 well-established first-to-file rule.    Plaintiffs served the Termination Notice on TCFFC

 9 pursuant to 17 U.S.C. § 203(a) on June 9, 2016, nearly five years in advance of its effective
10 termination date of April 17, 2021. ECF No. 1, ¶¶ 31-32. Thus, TCFFC had almost five years

11 to file an action for declaratory relief contesting Plaintiffs’ statutory termination. Id. at ¶ 34.

12 Instead, TCFFC chose to do so hours after Plaintiffs filed their action for declaratory relief.

13 There is simply no indication that Plaintiffs filed suit in bad faith or for an improper purpose.

14          The anticipatory suit exception generally applies where the first filing party, unlike

15 here, is not the “natural plaintiff” and files suit first simply because it receives “specific,

16 concrete” notice that the party is about to be sued. Inherent.com, 420 F. Supp. 2d at 1097-98;

17 Ward v. Follett Corp., 158 F.R.D. 645, 648 (N.D. Cal. 1994); see also IBC Mfg. Co. v.

18 Berkshire Hathaway Specialty Ins. Co., No. 3:16-cv-00908-SI, at *9-10 (D. Or. Aug. 29,

19 2016) (addressing “natural plaintiff” factor in context of anticipatory suit exception). This

20 Court has held that even (i) a letter suggesting the possibility of legal action in order to

21 encourage negotiations, or (ii) a reasonable apprehension that a controversy exists sufficient to

22 entitle a party to declaratory relief are not equivalent to an “imminent threat of litigation.”

23 Intersearch Worldwide v. Intersearch Group, 544 F. Supp. 2d 949, 960-61 (N.D. Cal. 2008).

24 The mere filing of a declaratory relief action to resolve an active dispute does not necessarily

25 constitute an “anticipatory suit.” Id. at 960-62.

26          Here, the Second-Filed Action by TCFFC is a mirror-image declaratory relief action.

27 Yet Plaintiffs are the natural plaintiffs. They exercised their authorial termination rights under

28 the Copyright Act, serving TCFFC with a termination notice in 2016, wherein they sought to
                                                  6
             ___________________________________________________________________________
                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                          MOTION TO ENJOIN SECOND-FILED ACTION
        Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 8 of 10



 1 recapture the copyright to their original screenplay. And all was fine until TCFFC suddenly

 2 contested Plaintiffs’ notice nearly five years later. Plaintiffs’ filing an action for declaratory

 3 relief to enforce their termination rights under the Copyright Act was the natural, appropriate

 4 response to TCFFC’s conduct. The anticipatory suit exception does not apply.

 5          Forum shopping, which goes hand-in-hand with the anticipatory suit exception, is

 6 likewise inapplicable. Alltrade, 946 F.2d at 628. There is no indication here of forum

 7 shopping. The courts in both actions are in California, and venue is also proper here, as this

 8 Court indisputably has personal jurisdiction over the parties. 28 U.S.C. § 1391(c)(2).

 9          Finally, while the 28 U.S.C. § 1404(a) factors are sometimes considered, they carry far

10 less weight and are more applicable to a motion to transfer venue pursuant to the first-to-file

11 rule. Pars Equal. Ctr. v. Pompeo, No. C18-1122JLR, at *16 (W.D. Wash. Dec. 11, 2018).

12 Moreover, even on a motion to transfer, the determination should not turn on section 1404(a)

13 considerations. Priddy v. Lane Bryant, Inc., No. 08-06889 MMM (CWx), 2008 WL

14 11410109, at *9, n.52 (C.D. Cal. Nov. 24, 2008) (“As other district courts have pointed out, a

15 motion to transfer pursuant to the first-to-file rule does not depend on the presence or absence

16 of the § 1404 (a) considerations.”). Nonetheless, Plaintiffs will address these factors—the

17 convenience of the parties and witnesses—as they can readily be dispensed with. First,

18 neither of these actions requires witnesses.       Both cases solely concern the validity of

19 Plaintiffs’ copyright termination notice(s) under the Copyright Act, 17 U.S.C. § 203(a),

20 presenting a question of law. Second, there is nothing inconvenient about litigating this action

21 in the Northern District of California in San Francisco. TCFFC’s counsel has offices in San

22 Francisco. See https://www.omm.com/locations/san-francisco. Any alleged inconvenience is

23 non-existent or negligible.      Travel from Los Angeles to San Francisco on frequently

24 scheduled flights is neither difficult nor expensive. Nor will frequent trips be necessary given

25 the streamlined nature of this case and the likelihood that it can be decided as a matter of law

26 on summary judgment. The section 1404(a) factors are therefore inapposite and do not defeat

27 the presumption that this case should proceed where it was first filed. In sum, litigating in the

28
                                                  7
             ___________________________________________________________________________
                         MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                         MOTION TO ENJOIN SECOND-FILED ACTION
        Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 9 of 10



 1 Northern District of California does not present challenges that justify disregarding the first-

 2 to-file rule—as cautioned against in Alltrade, Inc., 946 F.2d at 625.

 3          Accordingly, there are no equitable exceptions that would justify overriding the well-

 4 established first-to-file rule and depriving Plaintiffs of their chosen forum. The principles of

 5 equity and efficient judicial administration weigh in favor of applying the first-to-file rule and

 6 enjoining TCFFC from proceeding with the duplicative Second-Filed Action.

 7 V.       CONCLUSION

 8          For the foregoing reasons, Plaintiffs’ respectfully request that the Motion be granted.

 9
10 DATED: April 16, 2021                  TOBEROFF & ASSOCIATES, P.C.
11
                                          By: /s/ Marc Toberoff
12                                              Marc Toberoff
                                          23823 Malibu Road, Suite 50-363
13                                        Malibu, CA 90265
                                          Telephone: (310) 246-3333
14                                        mtoberoff@toberoffandassociates.com
15                                        Attorneys for Plaintiffs James E. Thomas
                                          and John C. Thomas
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  8
             ___________________________________________________________________________
                         MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                         MOTION TO ENJOIN SECOND-FILED ACTION
       Case 3:21-cv-02720-LB Document 12 Filed 04/16/21 Page 10 of 10



 1                         PROOF OF SERVICE BY FIRST CLASS MAIL

 2

 3            I, Breck Kadaba, declare:

 4                   I am over the age of eighteen years and not a party to the within action. I am a

 5 resident of or employed in the county where the service described below occurred. My

 6 business address is 23823 Malibu Road, Suite 50-363, Malibu, CA 90265. On April 16, 2021,

 7 I caused the following documents:

 8     NOTICE OF MOTION AND MOTION TO ENJOIN SECOND-FILED ACTION;
 9    DECLARATION OF MARC TOBEROFF; and [PROPOSED] ORDER GRANTING
                  MOTION TO ENJOIN SECOND-FILED ACTION
10
     to be served by First Class Mail on the following attorneys of record, at the address listed
11
     below:
12
              Daniel M. Petrocelli
13            O’Melveny & Myers, LLP
              1999 Avenue of the Stars
14
              8th Floor
15            Los Angeles, CA 90067

16            Attorneys for Defendants Twentieth
              Century Fox Film Corporation; TFCF
17            Corporation; TFCF Entertainment
              Group, LLC; 20th Century Studios,
18
              Inc.; and The Walt Disney Company
19

20
              I certify under penalty of perjury that the foregoing is true and correct. Executed on
21
     April 16, 2021 in Malibu, California.
22
                                                                  /s/ Breck Kadaba
23                                                                Breck Kadaba
24

25

26

27

28


              ___________________________________________________________________________
                                      CERTIFICATE OF SERVICE
